JAMES C. HILL, Circuit Judge,
dissenting.
I agree with the majority’s holding that the district court erred in directing a verdict on the issue of age discrimination. However, because I disagree with its holding regarding the constructive discharge issue, I respectfully dissent.
I do not believe the evidence, viewed in the light most favorable to appellant, establishes that her transfer from supervisor to staff nurse was “ ‘so intolerable’ ” that she was “ ‘forced into an involuntary resignation.’ ” See majority opinion, manuscript, at 1530 (quoting Young v. Southwestern Savings & Loan Association, 509 F.2d 140, 144 (5th Cir.1975)). Appellant was to receive the same pay and benefits in her new position as in her old one, and so, in effect, would receive the same compensation for assuming fewer responsibilities. Appellant contends the transfer was intolerable nonetheless because it was “humiliating” to serve as a staff nurse after having been a supervisor for a number of years, and because she would work under the supervision of Ms. Owens, who had reported the Armstrong incident to the administration and with whom she had experienced personality conflicts in the past. However, her humiliation over losing her title and supervisory power, no matter how subjectively painful and deeply felt, does not not make her transfer to staff nurse so objectively intolerable as to “force” her resignation. E.g., Alicea Rosado v. Garcia Santiago, 562 F.2d 114, 119-20 (1st Cir. 1977) (where a social worker was relieved of his supervisory powers and title, the court held that “this sort of limited blow to one’s pride or prestige does not provide reason enough to resign ____ A more drastic reduction in the quality of working conditions is needed”); Neale v. Dillon, 534 F.Supp. 1381, 1390 (E.D.N.Y.), aff'd without opinion, 714 F.2d 116 (2d Cir. 1982) (“The court finds that if ... [appellant] thought her position intolerable it was due to her own perception that ... her transfer to the appeals bureau in a non-supervisory position ... [was] damaging to her prestige. While understandable, ... her embarrassment does not constitute a constructive discharge”). Cf. Frazer v. KFC National Management Co., 491 F.Supp. 1099, 1105 (M.D.Ga.1980), aff'd without opinion, 636 F.2d 313 (5th Cir. 1981) (observing that transfer, at same pay, from district manager overseeing forty-two stores to area manager overseeing eight “would have been to some ‘a come down’ and to others a retirement with full pay job”).
Nor are the working conditions made sufficiently intolerable to amount to a constructive discharge when her relationship with Ms. Owens is considered. That an employee does not like or is not liked by his fellow employees or supervisors does not, in my opinion, make a case of constructive discharge.
The evidence may well have been sufficient to show that appellant personally con*1532sidered her working conditions intolerable, but it fails to show that a reasonable person would have considered them to be so. It is this objective test that applies. Bourque v. Powell Electrical Manufacturing Co., 617 F.2d 61, 65 (5th Cir.1980); Frazer, 491 F.Supp. at 1105.